



RETIREMENT AGREEMENT


This Retirement Agreement (“Agreement”) is between HollyFrontier Corporation
(“HFC”), HollyFrontier Payroll Services, Inc. (“HPS”), and each of Holly Energy
Partners, L.P., and Holly Logistic Services, L.L.C., on behalf of themselves and
their subsidiaries and affiliates (collectively “the Company”), and me, Douglas
S. Aron.


In consideration of mutual covenants and promises herein contained, and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, I and the Company agree as follows:


1.Retirement. I understand that my final day of active employment with the
Company will be on my Retirement Date as set forth on Attachment A, which
attachment is part of this Agreement. All salary and other benefits will cease
at that time, except as otherwise provided in this Agreement.


2.Payments and Benefits. I understand that I have been offered Retirement
Benefits (as set forth on Attachment A) and a consulting arrangement (set forth
in Paragraph 12) in exchange for signing this Agreement. Subject to the terms
and conditions of this Agreement, the Company shall pay me the Retirement
Benefits (subject to taxes and customary withholdings) as provided and within
the time periods set forth on Attachment A.


3.Waiver of Claims. I realize that there are various local, state, and federal
laws, both statutory and common law, that may apply and/or relate to my
employment with the Company. I understand that, among other things, these laws
prohibit employment discrimination on the basis of age, color, race, gender,
sexual reference/orientation, marital status, national origin, mental or
physical disability, religious affiliation, veteran status, or other protected
classification, and that these laws are enforced through the courts and agencies
such as the Equal Employment Opportunity Commission (EEOC), Department of Labor,
and state human rights, wage and hour and fair employment practices agencies.


Such laws include, but are not limited to, federal and state wage and hour laws,
including the Fair Labor Standards Act (FLSA), federal and state whistleblower
laws, federal and state leave laws, including the Family and Medical Leave Act
(FMLA), federal and state anti-discrimination and other laws, including Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act of
1967, as amended (ADEA), the Employee Retirement Income Security Act, 29 U.S.C.
100l, et seq. (ERISA) (excluding COBRA), 42 U.S.C. Section 1981, the Worker
Adjustment and Retraining Notification (WARN) Act, the Equal Pay Act, the
Americans with Disabilities Act (ADA), the Vietnam Era Veterans Readjustment
Assistance Act, the Fair Credit Reporting Act, the Occupational Safety and
Health Act (OSHA), the Sarbanes-Oxley Act of 2002 (SOX) and any other federal or
state employment laws, as each may be amended from time to time.


By signing this Agreement, except for those rights and interests described in
Paragraph 4 below, I give up any rights and claims I may have under these or any
other laws that may apply to my employment or termination of employment with the
Company. I understand that I am giving up all statutory, common law or contract
claims and rights, including those that I am not currently


Retirement Agreement        1

--------------------------------------------------------------------------------





aware of and those not mentioned in this Agreement, up to and through the date
that I sign and deliver this Agreement to the Company.


4.Certain Actions Not Prohibited. I understand that this Agreement does not
prevent me from filing a charge or participating in investigations or
proceedings conducted by the EEOC or the NLRB, but I give up all rights to
recover or receive damages, money, or other personal benefits as a result of
such charge, investigation or proceeding. Furthermore, I understand, and the
Company hereby acknowledges and agrees, that this Agreement does not prevent me
from exercising my rights, if any, to a) vested benefits under any pension or
savings plan or deferred compensation plan; b) COBRA benefits under Section
601-608 of ERISA; c) receive pay for accrued but unused vacation; d) or any
right to base salary through my Retirement Date; and/or e) the rights to the
Retirement Benefits and the other rights and interests arising from,
attributable to or otherwise resulting from this Agreement.
 
5.Release of Claims. I release the Company, and its respective directors,
officers, representatives, agents and employees, and any of the Company’s
successors or predecessors, affiliates, or parent, subsidiary and related
companies (collectively referred to as “Releasees”) from any and all claims,
known or unknown, including claims for attorneys’ fees and costs with respect
to, or arising out of, my employment or termination of employment with the
Company (except to the extent any such claims arise from the rights and
interests described under Paragraph 4 of this Agreement). The Company and its
Releasees hereby correspondingly release me and my agents, heirs, affiliates and
other successors from any and all claims, known or unknown, including claims for
attorneys’ fees and costs with respect to, or arising out of, my employment or
termination of employment with the Company, except to the extent such claims
arise from the rights and interests accruing to the Company from this Agreement.


6.Legal Action and Legal Fees. In the event that any action is brought to
enforce any of the provisions of this Agreement, or to obtain money damages for
the breach thereof, and such action results in the award of a judgment for money
damages or in the granting of any injunction in favor of one of the parties to
this Agreement, all expenses, including reasonable attorneys’ fees, shall be
paid by the non-prevailing party. Any arbitrator appointed to resolve a dispute
under this Agreement shall be authorized to apportion its fees and expenses and
the reasonable attorneys’ fees and expenses of either party as the arbitrator
deems appropriate. I understand that I do not have to pay the Company’s legal
fees under this paragraph, and that I will not be penalized in any way, if I
challenge only my waiver and/or release of age discrimination claims under the
Age Discrimination in Employment Act (ADEA).


7.Cooperation. I agree, upon the Company’s request, to reasonably cooperate in
any Company investigation, arbitration and/or litigation regarding events that
occurred during my employment with the Company. I understand that the Company
will compensate me for any reasonable expenses I incur as a result of such
cooperation.




Retirement Agreement        2

--------------------------------------------------------------------------------





8.Certain Obligations. I understand that after my Retirement Date, I will
continue to be bound by my other obligations and promises to the Company,
including, but not limited to, the obligation contained in the Code of Business
Conduct and Ethics (the “Code”), and any intellectual property agreements signed
by me, except as specifically modified by this Agreement. I affirm my obligation
to the Company not to disclose to any third party non-public Company
information. I understand that this paragraph shall not apply to information
that is required to be disclosed by law or to information provided to a
government agency acting in its official capacity.


9.Return of Property. In accordance with my existing and continuing obligations
to the Company (including those obligations arising under the Code and any
confidentiality, intellectual property and/or other agreements that I have
previously signed), I agree that I have returned or will immediately return to
the Company, on or before consulting agreement ends or sooner if requested by
the Company, all Company property, including building passes, credit cards,
keys, telephones, company files, documents, records, computer access codes,
computer programs, instruction manuals, business plans, and other property that
I received, prepared, or helped to prepare in connection with my employment with
the Company. I have not kept any copies, duplicates, reproductions, computer
disks, or excerpts of any confidential or proprietary Company materials,
documents or trade secrets. In the event I am issued any Company property during
the provision of my consulting service under Paragraph 12, I will return to the
Company any such property prior to the expiration of my consulting term under
Paragraph 12.


10.Confidential Information. I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information (defined below), unless an officer of the Company authorizes me to
do so in writing. I will obtain the Company’s written approval before publishing
or submitting for publication any material (written, verbal, or otherwise) that
relates to my work while at the Company and/or that incorporates any Proprietary
Information. I reaffirm that all Proprietary Information that I may have
prepared or acquired during my employment is the sole property of the Company.
The term “Proprietary Information” means and includes all confidential and/or
proprietary knowledge, data or information of the Company, including trade
secrets, inventions, ideas, processes, formulas, data, programs, know-how,
improvements, discoveries, developments and designs and techniques. It also
includes business information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, prices and costs, suppliers and customers as well as
information regarding the identity, skills and compensation of other employees
of the Company.


11.Non-solicitation. I agree that for three (3) years after my Retirement Date,
I will not, either directly or through others, (a) solicit or attempt to
solicit, or assist any other person in soliciting, any employee of the Company
to end his or her relationship with the Company; (b) recruit, hire or attempt to
recruit or hire, or assist any other person in recruiting or hiring, any
employee of the Company for a competing business; or (c) solicit, or assist any
other person in soliciting, any consultant, vendor, contractor or customer of
the Company, with whom I had contact or whose identity I learned as a result of
my employment with the Company, to diminish or materially alter its relationship
with the Company. I also will not provide the names or any other information
about any employees of the Company to any person, recruiter or competing
business. I understand and agree that for purposes of this Agreement, a customer
is any person or entity to which the Company


Retirement Agreement        3

--------------------------------------------------------------------------------





has provided goods or services at any time during the two (2) year period before
my Retirement Date.


12.Consulting.


a.
For the ten (10) month period beginning on March 1, 2017 and ending on December
31, 2017, the Company will pay me a retainer of $11,500 per month to provide up
to 10 hours per month of services to the Company or its subsidiaries as
requested by the Company from time to time. I will submit an invoice to the
Company within five (5) business days following the end of each month that
contains a description of the services provided during the calendar month to
which the invoice relates. At the request of the Company, I will also submit
reasonable documentation evidencing the work performed during a prior calendar
month. Subject to reasonable prior approval of the Company, the Company shall
pay or reimburse me for all reasonable (in type and amount) and necessary
business expenses incurred by me in the course of providing consulting services
for the Company. I will furnish the Company with the documentation required by
the Internal Revenue Code of 1986, as amended (or by any successor revenue
statute) and the regulations thereunder in connection with all such expenses
including, without limitation, all approved business travel and entertainment
expenses.



b.
Notwithstanding the foregoing, the retainer arrangements set forth in this
Agreement may be terminated at any time by the Company or me, with or without
cause; provided; however, that if the Company terminates the retainer
arrangements set forth in this Paragraph 12 without “cause” (as defined below)
or I terminate this Agreement with cause, the Company shall pay me the unpaid
retainer payment, at $11,500 per month, for the remainder of the ten (10) month
term; provided, further, that if I terminate this Agreement without cause or the
Company terminates this Agreement for cause, I will forfeit any unpaid and
unearned retainer payment and any unvested equity awards held at such time. For
purposes of this Paragraph 12, “cause” is defined as: (i) a party’s material
breach of this Agreement to the extent such breach remains uncured after the
other party has given such party notice in writing thereof and such party has
failed to cure such breach within ten (10) business days; or (ii) a party’s
fraud, forgery, misrepresentation, dishonesty, errors or omissions that
materially and adversely affects the other party.



c.
In performing my obligations, I will comply with all applicable laws and with
all applicable orders, rules and regulations of all duly constituted
authorities.



d.
For purposes of providing the services to the Company and its subsidiaries, I
shall at all times be an independent contractor. Nothing in this Agreement shall
be construed as creating the relationship of principal and agent, or employer
and employee, between the Company and me. I shall have no authority to hire any
persons on behalf of the Company, and any person whom I may employ shall be
deemed to be solely my employee. I shall have control and management of the work



Retirement Agreement        4

--------------------------------------------------------------------------------





under this Agreement, and no right is reserved to the Company to direct or
control the manner in which the work is performed, as distinguished from the
result to be accomplished. Nothing herein contained shall be construed to
authorize me to incur any debt, liability or obligation of any nature for or on
behalf of the Company. I agree, however, that any services I perform for the
Company shall be completed and delivered reasonably in accordance with
instructions delivered to me by the Company from time to time and consistent
with the policies and practices of the Company. Neither I nor my agents or
employees, if any, shall be eligible to participate in any benefits or
privileges given or extended by the Company to its employees, including, but not
limited to, pension, profit sharing, workers’ compensation insurance,
unemployment insurance, other insurance, health, medical, life or disability
benefits or coverage, or paid time off. I agree to be solely responsible for my
acts or omissions and the acts and omissions of my employees, if any, including
acts or omissions during the performance of services pursuant to this Agreement.


e.
All proprietary technology and all financial, operating, and training ideas,
processes, and materials, including works of expression and all copyrights in
such works, relating to the Company’s current or potential business, that are
developed, written, conceived of, or improved upon by me, singly or jointly, in
connection with, as a result of, or otherwise incident to the performance of
this Agreement, shall be the sole property of the Company. Accordingly, I will
disclose, deliver, and assign to the Company all of my right, title and interest
in and to such patentable inventions, discoveries, and improvements, trade
secrets, and all works subject to copyright. I agree to execute all documents
and patent applications, to make all arrangements necessary to further document
such ownership and/or assignment, and to take whatever other steps may be needed
to give the Company the full benefit of them, both during the term of this
Agreement and thereafter. I specifically agree that all copyrighted materials
generated or developed as a result of my services under this Agreement,
including but not limited to computer programs and documentation, shall be
considered works made for hire under the copyright laws of the United States and
that they shall, upon creation, be owned exclusively by the Company.



f.
Unless approved by the Company, all services under this Agreement shall be
provided by me and by no other person.



13.
Non-Competition. The Company has provided me with access to Company Proprietary
Information and will continue to provide me with access to additional Company
Proprietary Information during the period of my consulting duties described in
Paragraph 12. I acknowledge and agree that I will have access to and know the
Company’s Competitors as of the Retirement Date. Further, I acknowledge and
agree that I have voluntarily agreed to the covenants set forth in this
Paragraph 13. I further agree and acknowledge that the limitations and
restrictions set forth herein, including geographical and temporal restrictions
on certain competitive activities, are reasonable in all respects and not
oppressive, shall not cause me undue hardship, and are material and substantial
parts of this Agreement intended



Retirement Agreement        5

--------------------------------------------------------------------------------





and necessary to prevent unfair competition and to protect the Company’s
Proprietary Information, goodwill and substantial and legitimate business
interests.


a.
I agree that, Prior to and including December 31, 2017, I will not, without the
prior written approval of the Chief Executive Officer of the Company, directly
or indirectly, for me or on behalf of or in conjunction with any other person or
entity of any nature:



i.
Directly or indirectly own, manage, operate, join, become an officer, director,
employee or consultant of, or otherwise be affiliated with any Competitor; or



ii.Appropriate any Business Opportunity of, or relating to, the Company located
in the Market Area.


b.
Because of the difficulty of measuring economic losses to the Company as a
result of a breach or threatened breach of the covenants set forth this
Paragraph 13, and because of the immediate and irreparable damage that would be
caused to the Company for which it would have no other adequate remedy, the
Company shall be entitled to enforce the foregoing covenants, in the event of a
breach or threatened breach, by injunctions and restraining orders from any
court of competent jurisdiction, without the necessity of showing any actual
damages or that money damages would not afford an adequate remedy, and without
the necessity of posting any bond or other security. The aforementioned
equitable relief shall not be the Company’s exclusive remedy for a breach but
instead shall be in addition to all other rights and remedies available to the
Company at law and equity.



c.
The covenants in this Paragraph 13, and each provision and portion hereof, are
severable and separate, and the unenforceability of any specific covenant (or
portion thereof) shall not affect the provisions of any other covenant (or
portion thereof). Moreover, in the event any arbitrator or court of competent
jurisdiction shall determine that the scope, time or territorial restrictions
set forth are unreasonable, then it is the intention of the parties that such
restrictions be enforced to the fullest extent which such arbitrator or court
deems reasonable, and this Agreement shall thereby be reformed.



d.
For purposes of this Paragraph 13, the following terms shall have the following
meanings:



i.
“Business Opportunity” shall mean any commercial, investment or other business
opportunity relating to a Competitor.



ii.“Competitor” shall mean any direct competitor to the Company’s refinery
business, which shall include the refining of petroleum regardless of the end
product (whether gasoline, diesel fuel, jet fuel, specialty lubricant products,


Retirement Agreement        6

--------------------------------------------------------------------------------





specialty and modified asphalt or other refined products) as of the Retirement
Date.


iii.“Market Area” shall mean the United States.




14.Statements Concerning the Company. You agree to refrain from publishing any
oral or written statements about the Company or its directors, officers,
employees, consultants, agents or representatives that (a) are slanderous,
libelous or defamatory, or (b)  place the Company or any of its directors,
officers, employees, consultants, agents or representatives in a false light
before the public. Similarly, the Company shall refrain from publishing any oral
or written statements about you that (a) are slanderous, libelous or defamatory,
or (b) place you in a false light before the public. The foregoing shall not be
violated by truthful statements in response to legal process, required
governmental testimony or filings, or administrative or arbitral proceedings
(including, without limitation, depositions in connection with such
proceedings). A violation or threatened violation of this prohibition may be
enjoined by the courts. The rights afforded to me and to the Company under this
provision are in addition to any and all rights and remedies otherwise afforded
by law


15.Applicable Law. The laws of the State of Texas apply to this Agreement.


16.Enforceability. This Agreement is valid, even if any section or term is not
enforceable. In the event that any one or more of the provisions contained in
this Agreement shall for any reason be held to be unenforceable under the
applicable law, the rest of the Agreement shall continue to apply. Moreover, if
any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to duration, geographical scope,
activity or subject, it shall be construed by limiting, severing and/or reducing
it, so as to be enforceable under and compatible with Arizona law.


17.Waiver of Right to a Trial by Jury. I understand that pursuant to this
Agreement, I am giving up my right to a trial by jury. The Company also waives
its right to a trial by jury. However, I recognize and agree that the Company
may seek to enforce the provisions contained in Paragraphs 10 and 11, through
injunctive relief and/or damages, in a court of competent jurisdiction.


18.Successors and Assigns. This Agreement is binding upon my heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company and their successors and assigns.


19.Entire Agreement. This Agreement contains the entire agreement between the
Company and me concerning the separation of my employment and the provision of
consulting services. In deciding to sign this Agreement, I am not relying on any
statements or promises except those found in this Agreement. Except as set forth
in Paragraph 8 above, this Agreement replaces any prior agreements between the
Company and me dealing with the same subjects.




Retirement Agreement        7

--------------------------------------------------------------------------------





20.Consultation with an attorney. The Company has advised me to consult with an
attorney, at my own expense, before signing this Agreement, and I have had the
opportunity to do so.


21.Reaffirmation. If asked by the Company to re-execute and reaffirm my
obligations under this Agreement (including the release of claims) on or after
my Retirement Date, I agree to do so as one of my obligations under this
Agreement and as a condition of receiving the Retirement Benefits.


22.Cancellation of this Agreement. I understand that, pursuant to the Older
Workers Benefit Protection Act of 1990, (OWBPA), I have the right to consult an
attorney at my own expense before signing this Agreement, and the Company has
advised me to consult an attorney; I have at least twenty-one days from the date
I received this Agreement to consider the Agreement before signing it; I may
change my mind and cancel the Agreement within seven calendar days after signing
it; and that the Agreement shall not go into effect until then. If I decide to
cancel this Agreement, I understand that the Company must receive written notice
of my decision before the seven day period expires. I must provide that notice
to the HR Contact identified on Attachment A of my decision before the time
period expires.


23.MMSEA. I am not Medicare eligible and have not, as of today, incurred any
medical expenses as a Medicare beneficiary, and am not aware of any medical
expenses that Medicare has paid on my behalf and for which the Company may be
liable.


24.Mediation and Arbitration. With the exception of any alleged violation of
Paragraphs 10 and 11 of this Agreement, any other controversy, dispute or claim
arising out of or relating to this Agreement or its breach will first be settled
through good faith negotiation. If the dispute cannot be settled through
negotiation, we agree to attempt in good faith to settle the dispute by
mediation administered by JAMS. If we are unsuccessful at resolving the dispute
through mediation, we agree to binding arbitration administered by JAMS pursuant
to its Employment Arbitration Rules & Procedures and subject to JAMS Policy on
Employment Arbitration Minimum Standards of Procedural Fairness. Judgment on the
award may be entered in any court having jurisdiction.




[Signature Page Follows]


Retirement Agreement        8

--------------------------------------------------------------------------------







BY SIGNING THIS AGREEMENT, I STATE THAT: (A) THE COMPANY ADVISED ME TO CONSULT
AN ATTORNEY, AT MY OWN EXPENSE, AND THAT I HAVE HAD AN OPPORTUNITY TO DO SO,
BEFORE SIGNING THIS AGREEMENT; (B) I UNDERSTAND THAT IN ORDER TO RECEIVE THE
RETIREMENT BENEFITS, I MUST SIGN AND RETURN THIS AGREEMENT NO LATER THAN
TWENTY-ONE DAYS AFTER I RECEIVE IT; (C) I UNDERSTAND THAT I HAVE (AT LEAST)
SEVEN DAYS TO REVOKE THIS AGREEMENT AFTER SIGINING IT, PURSUANT TO PARAGRAPH 22
ABOVE; AND (D) THIS AGREEMENT IS WRITTEN IN A CLEAR AND STRAIGHT-FORWARD MANNER,
THAT I UNDERSTAND ITS TERMS, AND THAT I HAVE MADE A VOLUNTARY DECISION TO SIGN
IT.


Agreed to and accepted by, on this 13th day of January, 2017.


Witness:




/s/ Joanie Aron


 
EMPLOYEE:




/s/ Douglas S. Aron
Douglas S. Aron



Agreed to and accepted by, on this 13th day of Jan., 2017.


 
HollyFrontier Corporation
HollyFrontier Payroll Services, Inc.


/s/ George J. Damiris
George J. Damiris
CEO and President


Holly Logistic Services, L.L.C.


/s/ George J. Damiris
George J. Damiris
CEO



 
Holly Energy Partners, L.P.


 
 
By:
HEP Logistics Holdings, L.P., its
general partner


 
 
By:
Holly Logistic Services, L.L.C., its
general partner


 
 
 
/s/ George J. Damiris
George J. Damiris
CEO



Retirement Agreement        9

--------------------------------------------------------------------------------







ATTACHMENT A


Employee Name:


Douglas S. Aron
Job Title:
Executive Vice President and Chief Financial Officer


Retirement Date:
Close of business on February 28, 2017





Retirement Benefits

The benefits noted in this section are conditioned upon your execution of the
Retirement Agreement and your continued employment through the Retirement Date.
In addition, to be eligible for the benefits noted in this section, you must
satisfactorily perform your duties and remain in good standing with the Company
through your Retirement Date.


Annual Incentive Bonus
• You will receive a pro-rated bonus of $115,000.00. The pro-rated bonus will be
payable to you and reported on a Form W-2 and is subject to taxes and other
withholdings. The pro-rated bonus will be paid within thirty days after your
Retirement Date or thirty days after you sign this Agreement, whichever is
later.


Vesting of Long Term Incentive Awards:
•On the eighth (8th) day after you sign and return this Agreement to the
Company, but not before your Retirement Date (and only if you have not revoked
this Agreement within the seven-day period described in Paragraph 22 of this
Agreement), you will become fully vested in, and the restrictions will lapse on,
the following awards of restricted stock granted to you by HollyFrontier
Corporation:


Grant Date
Restricted Shares that Vest
November 11, 2014
6,283 shares (third tranche)


November 10, 2015
5,613 shares (second tranche)


November 8, 2016
12,482 shares (first tranche)





•In addition to complying with the foregoing, if you continuously comply with
the restrictions set forth in Paragraphs 10, 11, 13 and 14 and continue to
perform the consulting services set forth in Paragraph 12 (and such consulting
arrangement is not terminated by the Company for cause) until December 31, 2017,
then you will become fully vested in, and the restrictions will lapse on, the
following awards of restricted stock granted to you by HollyFrontier
Corporation:




Retirement Agreement        10

--------------------------------------------------------------------------------





Grant Date
Restricted Shares that Vest
November 10, 2015
5,613 shares (third tranche)


November 8, 2016
12,483 shares (second tranche)





•Payment of these restricted shares will be subject to tax withholdings and
reported as income on a Form W-2. Except as otherwise provided above, any
unvested shares of restricted stock and all outstanding performance share units
will be forfeited upon your Retirement Date.


COBRA Premiums:
• To the extent you elect to participate in the Company’s COBRA insurance, the
Company will provide to you with monthly payments equal to your cost of COBRA
premiums for March 2017 through the earlier of (a) December 2017 or (b) the
month in which you are employed on the first day of the month in a position for
which medical benefits are available. The payments shall be calculated at the
COBRA rate as of the date of each such payment. The amount will be payable to
you and reported on a Form W-2, subject to taxes and other withholdings. The
amount will be paid within thirty days after your Retirement Date or thirty days
after you sign this Agreement, whichever is later. You may use that payment to
continue coverage under COBRA, to purchase other health care coverage, or for
any other purpose. The regular COBRA procedures and rules will apply, and full
COBRA premiums will be charged for continuation coverage for yourself and
eligible dependents. You agree to notify the Company within five business days
following your acceptance of a position with such benefits.


Other Unconditional Benefits

COBRA Coverage:
• If you wish to participate in COBRA, you have 60 days from the termination of
your current health benefits to make your election. You will be solely
responsible for making a timely COBRA election and for paying all COBRA premiums
in a timely manner. Please note that COBRA rates may change, and that the
Company reserves the right to modify or replace benefit plans.
You will receive in the mail from Conexis, after your retirement date, documents
describing the COBRA health benefits available to you.  You will need to review
packet and elect during your eligible enrollment period if desired. If you elect
to continue health benefits through COBRA, it will be your responsibility to pay
the required premiums in a timely manner. 
Life Insurance and Accidental Death and Dismemberment Coverage:
• The Sun Life and AD&D products/coverage may be converted from group to
individual coverage. To do so, you must apply directly to the insurance provider
within 30 days after you lose coverage. Forms to convert to an individual policy
will be provided to you at the time of your retirement.


Accrued and Unused Vacation Time:
• You will receive the cash value of any accrued and unused vacation as of your
Retirement Date, which will be payable to you and reported on a Form W-2,
subject to taxes and other withholdings.


Retirement Agreement        11

--------------------------------------------------------------------------------







401(k) Plan:
• As a participant in the 401(k) Retirement Plan, the applicable plan rules will
govern your options with respect to managing your account balance and or
receiving distributions, as applicable, under the plan. Additional detail will
be provided to you following your retirement date. Principal Financial Group
will mail you a choices packet to your home address approximately 21 days after
your retirement date. You may also contact Principal at 1-800-547-7754 if you
have any general questions concerning options after retirement.


Non-Qualified Deferred Compensation Plan:
• As a participant in the Non-Qualified Deferred Compensation Plan, the
irrevocable election you have previously made regarding the treatment of your
account balance at the time of retirement will govern the treatment of your
account balance. You may also contact Principal at 1-800-999-4031 if you have
any general questions concerning options after retirement.






Retirement Agreement        12